Citation Nr: 1744349	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for depressive disorder, not otherwise specified, as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to June 1990, with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes the issue of entitlement to service connection for asthma was granted in a July 2010 rating decision and the issue of entitlement to service connection for erectile dysfunction was granted in a June 2014 rating decision.  Because these issues were granted in full by the RO, they are no longer before the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical treatment records as well as the June 2014 VA examination confirm the Veteran has a diagnosis of depressive disorder, not otherwise specified.  A June 2008 VA treatment record also diagnosed the Veteran with anxiety disorder, not otherwise specified.

The June 2014 VA examiner found the Veteran's depressive disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner did not address the June 2008 and June 2009 notations in the Veteran's service treatment record which document an acute anxiety attack and anxiety symptoms.  In fact, the examiner did not provide any rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Additionally, the examiner noted the Veteran's continued psychiatric treatment in San Juan VA Caribbean Healthcare System (VACHS) did not mention his service-connected asthma condition as the cause of his depressive disorder and therefore, found there was no secondary causal connection.  This opinion is also flawed as it does not address whether his service-connected asthma could have caused or aggravated his depressive disorder, notwithstanding the Veteran's lack of reporting such in the course of his VA treatment.  In light of the deficiencies in the June 2014 medical opinions, an addendum opinion is necessary prior to the Board's adjudication of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, obtain an addendum opinion as to:

   a.   whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depressive disorder is etiologically related to his service, to include his service in the Army Reserves and
   
   b.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected asthma caused the Veteran's depressive disorder or aggravated the depressive disorder.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addressing answering the above questions, the examiner must specifically discuss the service treatment records documenting that the Veteran was treated for an acute anxiety attack and anxiety symptoms in June 2008 and June 2009.  

If the examiner determines that the requested opinion may not be provided without a physical examination of the Veteran, then such should be scheduled.  A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




